DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 04/07/2022.  Claims 1 and 3-20 remain pending in the application. Claims 1 and 19-20 are independent.

Drawings
Applicant's amendment to the drawings corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19-20 recite the limitation "when two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, divide/dividing the continuous track on the two or more selection targets and combine/combining the continuous track on one processing target of the plurality of processing targets selected from the two or more selection target" in lines 14-21, 13-19, and 14-20 respectively, which rendering these claims indefinite because it is unclear how can "the continuous track" be divided on "the two or more selection targets" when there are no relationship between "the continuous track" and "the two or more selection targets" specified in the claim; i.e., when "the continuous track" does not pass though or overlap with "the two or more selection targets", how can "the continuous track" be divided on "the two or more selection targets"?  For examination purpose, "when two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, and the continuous track overlaps with the two or more selection targets, divide/dividing the continuous track on the two or more selection targets and combine/combining the continuous track on one processing target of the plurality of processing targets selected from the two or more selection target" is considered according to FIG. 16 of the present application or Claim 9.
Claim 9 recites the limitation "when … the continuous track overlaps with the two or more selection targets, … rearrange the continuous track on the one processing target" in lines 7-8, which rendering the claim indefinite because "… detect the plurality of processing targets that are continuously selected on a basis of a continuous track of the user-specified position information …" and "… divide the continuous track on the two or more selection targets and combine the divided continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets" are also recited in its based claim, and it is unclear rearrange "continuous track" is to rearrange complete "continuous track" that is used to select "the plurality of processing targets" or "continuous track" that overlaps "the two or more selection targets" (i.e., "the divided continuous track on the two or more selection targets" cited in its based claim).  For examination purpose, "when … the continuous track overlaps with the two or more selection targets, … rearrange the divided continuous track on the one processing target" will be considered according to FIGS. 9 and 16 of the present application.
Claims 3-18 are rejected for fully incorporating the deficiency of their respective base claims.

Allowable Subject Matter
Claims 1 and 3-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regard to independent Claims 1 and 19-20, said claims would be allowable if rewritten to overcome 112(b) rejections raised above as follows: 
"An information processing method executed by a processor comprising executing a detection process of detecting, on a basis of user-specified position information in a space and target position information in the space, a plurality of processing targets that are continuously selected by a user from a plurality of selection targets within the space, and a batch operation process of executing a batch operation on the detected plurality of processing targets on a basis of processing policy information indicating a processing policy specified by the user for the detected plurality of processing targets; detecting the plurality of processing targets that are continuously selected on a basis of a continuous track of the user-specified position information that is presented; and when two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, and the continuous track overlaps with two or more selection targets, dividing the continuous track on the two or more selection targets and combining the divided continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets."
In regard to dependent Claim 9, said claims would be allowable if rewritten to overcome 112(b) rejections raised above as follows: 
"The information processing apparatus according to claim 8, wherein when the two or more selection targets are present on the straight line connecting the position of the operation object and the position of the user-specified position information, and the continuous track overlaps with the two or more selection targets, the control unit is further configured to rearrange the divided continuous track on the one processing target."

The following is a statement of reasons for the indication of allowable subject matter:  
In regard to independent Claims 1 and 19-20, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "An information processing method executed by a processor comprising executing a detection process of detecting, on a basis of user-specified position information in a space and target position information in the space, a plurality of processing targets that are continuously selected by a user from a plurality of selection targets within the space, and a batch operation process of executing a batch operation on the detected plurality of processing targets on a basis of processing policy information indicating a processing policy specified by the user for the detected plurality of processing targets; detecting the plurality of processing targets that are continuously selected on a basis of a continuous track of the user-specified position information that is presented; and when two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, and the continuous track overlaps with two or more selection targets, dividing the continuous track on the two or more selection targets and combining the divided continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets" when interpreted as a whole.
FUSHMI (US 2013/0141011 A1, pub. on 06/06/2013) discloses an illumination system with a controller for controlling a plurality of lighting devices (FUSHMI, 1 in FIG. 2/6/10; ¶ [0001]), wherein the projection position acquiring unit 44/5 may be configured to recognize a position which is moved forward from the position of the remote controller detected by the remote controller position detecting unit 44a in the emission direction detected by the direction detecting unit 44c by the distance measured by the distance measuring unit 44d, as the projection position of the visible/laser light; and the remote controller position detecting circuit 44a includes a memory that stores in advance the coordinates of a space in which the respective lighting devices are arranged, and the relationship between the space coordinates and the azimuth angle (FUSHMI, 44 in FIG. 2/6; 5 in FIG. 10; ¶¶ [0011]-[0012], [0051]-[0053], and [0057]).  FUSHMI further discloses selecting a control target lighting device 2 based on the projection position information of laser light received by the receiving unit 31 and the information on the positions of the lighting devices 2 acquired in advance (FUSHMI, S106-S113 in FIG. 3/7; ¶¶ [0067]-[0069], [0084]-[0085]).  FUSHMI also discloses when a locus of the projection position of the visible/laser light forms a closed curve, the lighting device selecting unit may select, as a control target, the lighting device existing within a space surrounded by the closed curve when seen from the remote controller; and if the locus L1 of the projection position P1 of the laser light forms a closed curve, the control unit 32 of the control device 3 selects, as control targets, the lighting devices 2 existing within a space surrounded by the closed curve when seen from the remote controller 4 (FUSHMI, FIG. 13; S106-S111, S401-S403, and S113 in FIG. 14; ¶¶ [0015] and [0116]-[0118]).  FUSHMI further teaches that the remote controller 4 includes setting switches 41a to 41d for use in setting the light properties/parameters, such as a color temperature, a light amount and color saturation, and converting the on/off setting of laser light emission; target light properties of the control target lighting device 2 are set by the setting unit 41 of the remote controller 4; and the setting switch 41a is configured to select one of the lighting devices 2 whose current property information is to be made valid (FUSHMI, S101-S103 in FIG. 2/14; S201-202 and S101-S103 in FIG. 7; ¶¶ [0039], [0044]-[0048], [0083], and [0099]).  FUSHMI also teaches that transmitting the property information (e.g., light properties/parameters set in steps of S101-S103 by a user using setting switches 41a-c of the remote controller 4) to the lighting devices 2 set/selected as the control targets; based on the property information received by the control target lighting devices 2, the control units 24 control the light source units 21; and when the user sets the light properties by using the remote controller 4 and the control target lighting devices 2 are selected by a closed curve formed by the laser light emitted from the remote controller 4, the control target lighting devices 2 are controlled pursuant to the set light properties (FUSHMI, FIGS. 2/6/10, S114-S116 in FIG. 2/7/14; ¶¶ [0085]-[0086], [0089], [0100], and [0116]-[0118]).
TAKASHI (JPH10-49700 A, published on 02/20/1998) discloses that a stroke input (drag with the pen) is started from an arbitrary point, and an input such as a "x" (crossed point) gesture or a small "○" (e.g., 11a) is performed on an object 11 to be selected, so that the object 11 is set to a selected state; by continuing the stroke input and performing the same operation (draws a "x" (crossed point) gesture or a small figure such as "○", e.g., 13a) on a next object 13 to be selected so that the object 13 is also selected; and the objects 11 and 13 are continuously selected by a stroke input dragging by a pen with a small "○" performed on these objects (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]).  TAKASHI further discloses when a stroke input/gesture (drag with the pen) is started from an arbitrary point so that the input locus overlaps all 4 objects in the left side of FIG. 3, and objects existing at the hot points (e.g., 11a, 13a) obtained from the shape of the locus (e.g., a small "○") are determined, the selection state of the objects (e.g., 11, 13) are renewed/updated on the selected objects as shown in the right side of FIG. 3; and when a display color of a stroke and a color of an operable object are designated using a color palette or the same color of the object on which a press gesture is performed, only an object group displayed in the same color can be operated and the selection state of the object group is renewed/updated as shown in FIG. 9 (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; FIG. 9; ¶¶ [0005], [0012]-[0013], [0029]-[0032], [0044]-[0046], [0049], [00062]-[0064], [0066], and [0070]).
Dehmeshki et al. ("ICE-Lasso: An Enhanced Form Of Lasso Selection", 2009 IEEE TIC-STH, published on 09/01/2009) discloses that while the user is drawing a lasso, the system infers the target cluster and visualizes it via a temporarily overlaid loop (called an ICE-Path) on the target cluster; and if the user draws a pigtail gesture, the suggested cluster is selected, and the ICE-Path becomes a permanent solid loop called ICE-Loop on the target cluster; i.e., the continuous track is rearranged on one target cluster selected from a plurality of target clusters after the final selection target cluster is confirmed (FIG. 4; 1st paragraph in Section II-C of Page 632).
Kritt et al. (US 2015/0293586 A1, published on 10/15/2015) discloses that the source of the auxiliary pointer direction indicator 120/122 is an auxiliary pointer entered into the field of view, such as the user's finger or an object in the users hand, and the auxiliary pointer direction may be extrapolated from the image of the auxiliary point, wherein the auxiliary pointer direction indicator 120/122 is a representation of the auxiliary pointer direction of the auxiliary pointer that is displayed on the transparent display screen 105; the gaze direction indicator 110/112 is a representation of the user's eye gaze direction that is displayed on the transparent display screen 105; and the object at the intersection of the eye gaze direction indicator and the auxiliary pointer direction indicator may be selected by the computing system at 265 for a variety of further processing activities so that the user is provided with the ability to distinguish between Building C and Building B or between Building A and Building D, which are both in the user's line of sight and/or the auxiliary pointer direction (Kritt, FIG. 1; 260 and 265 in FIG. 2; ¶¶ [0016]-[0019] and [0027]-[0028]).
Hoshino et al. (US 2003/0007104A1, published on 01/09/2003) discloses that by proper remote control operations on the commander, to display an operation panel 22, by the projector 2 in FIG. 1, for the air conditioner 10 within the field of view or within the controllable range near the air conditioner 10 so that the air conditioner 10 can be remotely controlled on the operation panel (Hoshino, 22 in FIGS. 16A-G; ¶¶ [0017] and [0117]-[0118]).  Hoshino further discloses that make a certain remote controlling operation so that an operation panel for the television set can be displayed on a region within the field of view or the controllable range near the television and that the television set can thus be remotely controlled on the operation panel (Hoshino, ¶¶ [0019] and [0127]).  Hoshino also discloses that under the condition that the specification of the refrigerator is registered, the control unit controls the television set by use of the pointer to designate the television set, and by use of the commander to make a certain remote controlling operation, so that the state in which foods are placed in the refrigerator can be displayed on the television set (Hoshino, 23C; ¶¶ [0021]-[0022] and [0141]-[0142]).  Hoshino further teaches that a projector is additionally provided to project an image on a region other than the apparatus recognition ranges within the field of view or the controllable ranges, and by depicting a frame by the pointer on a region other than the apparatus recognition ranges within the field of view or the controllable ranges, the control unit detects the position of the frame from the output of the video camera, and controls the projector to project and display an image within the frame (Hoshino, ¶ [0023]).
Lee et al. (US 2010/0265196A1, published on 10/21/2010) discloses that the layout change mode can be activated by the touch signal generated over a preset time in a specific content among one or more content displayed on screen (Lee, ¶¶ [0031] and [0037]), and in the layout change mode, one or more content can be rearranged in three dimensions according to locus corresponding to user's gesture (Lee, ¶¶ [0034] and [0038]-[0039]).  Lee further discloses that the controller can sense that touch signal is inputted to a specific content 401, and if touch signal is sensed over a preset time period, the controller can arrange and display other content behind the specific content 403 in sequence (Lee, FIGS. 3 and 4(a)-(b); ¶ [0042]).
Chihara et al. (US 2013/0215022 A1, published on 08/22/2013) discloses that the locus determination unit 11 determines whether an input locus input by the user is a locus input to select objects (first locus) or a locus input to designate a process for the selected objects (second locus); the object selection unit 12 selects an object corresponding to an input locus based on the display positions of the input locus and object when the locus determination unit 11 determines that the input locus is the first locus; and the process execution unit 13 executes a process corresponding to an input locus for an object selected by the object selection unit 12 when the locus determination unit 11 determines that the input locus is the second locus (Chihara, FIG. 2; ¶¶ [0073]-[0075]).  Chihara further discloses the number of print sheets based on the shape of the input locus is set for all the selected photos, which is different to the shape of the input locus for selecting photos; photos are grouped depending on the shapes of a plurality of input photo selection loci (first loci), and the number of print sheets is designated for each group (Chihara, FIG. 5; FIGS. 3 and 11; ¶¶ [0079]-[0081], [0088]-[0090], [0108], and [0111]-[0114]).
Moran et al. (US Patent 5,471,578, issued on 11/28/1995) discloses alteration by projection is created when that alteration gesture "matches' the existing selection enclosure, wherein "Matching' occurs when the area defined by the projected edges or extensions of the alteration gesture physically intersects the area defined by the boundaries of the selection enclosure; if intersection is detected then the selection enclosure is reshaped to include the new alteration gesture; if the respective areas do not intersect, then a new selection enclosure is created and the existing selection is removed (Moran, FIGS 8(a-b), 9(a-b), and 10(a-b); Col. 6, line 49 – Col. 7, line 12).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "when two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, and the continuous track overlaps with two or more selection targets, dividing the continuous track on the two or more selection targets and combining the divided continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets" when combining with all other limitations as a whole.
In regard to dependent Claims 3-18,  they are depended on Claim 1 which includes allowable subject matters as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175